DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on 08/16/2019 and is a 371 of PCT/US2018/018303 which was filed on 02/15/2018 and claims priority to application 62/460,386 which was filed on 02/17/2017.

Information Disclosure Statement
The IDS dated 10/07/2019 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
US 4209514, US 6465453 and US 20150225424 teach azepine compounds related to those claimed but which lack the instant –R4-Y-R5 moiety.  Lee; J. Am. Chem. Soc. 2006, 128, 7, 2178–2179 teaches similar azepines as synthetic intermediates, see scheme 3.  Tuthill; Bioorganic & Medicinal Chemistry Letters 14 (2004) 5693–5697 teaches azepines substantially different in structure than those claimed with a similar utility.


Status of the Claims
Applicant’s amended claims dated 02/03/2021 have been entered.  
Claims 1-4, 11-12, 14, 16, 20, 22, 26-27, 33-34 and 40-44 are rejected.
Claim 45 is objected to.
Claims 5-10, 13, 15, 17-19, 21, 23-25, 28-32 and 35-39 were cancelled by the Applicant.

Claim Interpretation
In claim 1, in the following three instances; (i) when Y is N, or (ii) when X1 is C, or (iii) when X2 is C and Z1 is absent; then there is necessarily a hydrogen atom attached to the N or the C in order to fill out its chemical valency requirements.  
This interpretation is consistent with the specification and the claims, for example, with respect to the “N”, multiple of the example compounds listed in figure 1, such as the first one, C0001, have a structure showing a N atom with 2 bonds and no attached hydrogen atom but list a name which clearly indicates a hydrogen is present at the position.  Additionally, with respect to “C” it is common chemical practice to not show all the hydrogen atoms on a carbon framework of a structure; for example a cyclohexane is drawn as a hexagon and each carbon atom is assumed to have its valency satisfied with hydrogen atoms.
2 and R3, the limitation “optionally substituted cycloalkyl, including but not limited to cyclopropyl” is listed.  The phrase “including but not limited to cyclopropyl” is clearly not limiting and therefore has no effect on the scope of the claim.  Applicant might consider deleting the phrase for clarity and brevity.
In claim 1, two of the listed structural options for the R5 variable have “O, S” as part of their structures:

    PNG
    media_image1.png
    125
    227
    media_image1.png
    Greyscale

This is interpreted as allowing for either of these heteroatoms to be present at the indicated ring position as in the below structures:

    PNG
    media_image2.png
    301
    945
    media_image2.png
    Greyscale







Claim Objections
[1] Claim 45 is objected to as depending from a rejected base claim.

[2] Claim 1 is objected to over the following informalities:
(i) the definition for the R2 and R3 variables begins with the following phrase:  
“R2 and R3 are each, independently, is a protecting group, C(=O)OR8, independently, H, optionally substituted aryl,…”
The phrase appears to have typographical error(s) and/or extraneous language and is therefore potentially confusing, the Examiner suggests: 
“R2 and R3 are each, independently, H, a protecting group, C(=O)OR8, optionally substituted aryl,…”.
This is how the claim has been interpreted.
(ii) the definition for the R2 and R3 variables ends with the phrase “wherein R81b is H or optionally substituted branched or unbranched C1 -C6 alkyl”.  However, the R81b variable has apparently been deleted from the claim, such that the definition is extraneous to the claim scope and potentially confusing.  The extraneous definition should be deleted.

[3] Claims 40 and 45 are objected to as referring unnecessarily to the specification.  Each of claims 40 and 45 refers to compounds listed in figure 1.  
See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
In the present instance there is no such exceptional circumstance; a listing of chemical names and/or structures can readily be incorporated into these claims as is a routine practice in the art.

[4] Claim 42 is objected to over missing commas and inconsistent terminology.  (i) There are missing commas after “headache” and “bladder”.  (ii) The claim is a method of treating or preventing a list of conditions, one of which is “decreasing nociceptive sensitization”.  The method is unclear with respect to this condition since it reads “a method of treating or preventing decreasing nociceptive sensitization”.  As the Examiner understands it, the condition of “nociceptive sensitization” occurs when an oversensitization to stimuli occurs as in for example allodynia.  Thus, a treatment is one where it is desirable to decrease the sensitization as in “a method of decreasing nociceptive sensitization”.  Additionally with respect to prevention the claim reads “a method of preventing decreasing nociceptive sensitization”.  However, as written, the condition of “decreasing nociceptive sensitization” is itself treated or prevented which does not make sense and/or is at least confusing. Applicant should clarify.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[1] Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “decreasing nociceptive sensitization” is listed as one of the conditions to be treated or prevented.  This generic term does not appear to find full support in the as-filed disclosure and therefore represents new matter.
The term was first added by preliminary amendment on 16 August 2019.  Applicant only asserted at that time that the support “can be found throughout the application, including the as-filed claims”. The Examiner has reviewed the specification and original claims and cannot find sufficient literal support for the term and/or at least support for the full scope thereof.
The closest support is found in disclosure of “allodynia” and “fibromyalgia” which are considered to be species of the generic term “nociceptive sensitization”.  These species are not representative of the full scope of the genus at least since other significantly different species exist, such as amputation pain or hyperalgesia in irritable bowel syndrome, etc.

[2] Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the listed conditions mediated by the delta opioid receptor, does not reasonably provide enablement for preventing the full scope of these conditions from occurring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claim encompasses preventing the medical conditions of: “pain, neuropathic pain, migraine, headache depression, PTSD, Parkinson's disease, anxiety, overactive bladder decreasing nociceptive sensitization, pain in an opioid exposed subject”.
It is presumed that “preventing” the claimed conditions would require a method of identifying those individuals who will develop them before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  
“The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. 
As discussed above, preventing medical conditions requires identifying those patients who will acquire the condition before it occurs.  This would require extensive and potentially open-ended clinical research on healthy subjects. 
For example, with respect to just one example of the listed conditions, Parkinson’s disease, see the Mayo Clinic Publication; "Parkinson's Disease", listed on the ‘892 form.  The overview on page 1 indicates that early symptoms are barely noticeable.  Page 4 describes the state of the medical art with respect to prevention of this disorder and indicates that since the causes of the disease are not understood there are no known ways to prevent it from occurring.
There are no working examples of such preventive procedure in a man or animal in the specification. For example, page 100 only describes a prophetic example of assessing Parkinson’s treatment.
The claims rejected are drawn to the medical prevention and are therefore physiological in nature. 
The state of the art is that no procedure is art-recognized for determining which patients generally will become afflicted with such medical conditions before the fact.  As noted above with respect to just one of the listed conditions, Parkinson’s disease, the causes are unknown and the early symptoms are barely noticeable. The same is true for other of the listed conditions such as PTSD, etc.
The artisan using Applicant’s invention would be a board certified physician who specializes in treating diseases.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of all these conditions.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable for an agent to be able to prevent these conditions generally.  That is, the skill is so low that no compound effective generally against these conditions has ever been found let alone one that can prevent such conditions.  
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). 
The claims broadly read on all patients, not just those undergoing therapy for the claimed conditions and on the multitude of compounds embraced by the formulae listed in claim 1.
The Examiner suggests that Applicant consider deleting “or preventing” from the scope of the claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-4, 11-12, 14, 16, 20, 22, 26-27, 33-34 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following limitation is listed 
“or R1-(CH2)y-R17 and R23 form a heterocycle that is fused to the phenyl ring”
The moiety R1-(CH2)y-R17 as written appears to require that an R1 group be further substituted with -(CH2)y-R17.  This limitation is not distinct since it is unclear how the -(CH2)y-R17 moiety can be attached to the R1 group and therefore the nature of the fused heterocycle is not clear.  For example, the R1 group is selected from a Markush listing, none of which allows for any further substitution.  Three of the alternates for R1 have -(CH2)y-R17 as a structural element of the group itself not as a further attachment thereto.  Is the fused heterocycle limited to those having one of these three -(CH2)y-R17 bearing R1 groups or can the -(CH2)y-R17 be attached to any of the listed R1 groups?
The rejected dependent claims do not resolve this issue.
The Examiner suggests clarifying as in “R1 and R23 form a heterocycle that is fused to the phenyl ring” as appearing in the specification at page 25, lines 6-7:

    PNG
    media_image3.png
    367
    984
    media_image3.png
    Greyscale


[2] Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 lists the following limitation “The method of claim 42, wherein the subject is a subject in need thereof”.  It is unclear how this limitation further limits the scope of the method of claim 42.  For example, which of the subjects that undergo compound administration according to claim 42 are not already “in need thereof”?  The Examiner asserts that the administration step would only be applied to a subject that was in need for some reason.  Why else would the compound be administered?  It is therefore unclear which sub-population of the subjects of claim 42 are included within the scope of claim 43. 
The Examiner suggests deleting claim 43 and incorporating the limitation into claim 42.

[3] Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 lists the following limitation “as described herein” with respect to both the compound which is prepared by the method (“a compound of claim 1 or as described herein”) and the actual method steps used to produce the compound (“according to one of the schemes described herein”).  These limitations are not considered distinct since it is unclear which compounds are prepared in the method and/or which scheme is used to prepare which compounds.
Firstly, these are references to the specification:
See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
Secondly, there are multiple possible interpretations according to the multiple schemes and compounds listed various places in the specification such that it is unclear which is in scope.  For example is a method of making one of the described intermediates used to make a compound of claim 1 within scope or not?
The Examiner suggests deleting these unnecessary references to the specification and inserting appropriate schemes or method steps to distinctly describe the claimed subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 12 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

[1] Regarding claim 4, the only listed limitation is “The compound of claim 3, wherein R4 is a bond, a -C(=0), optionally substituted C1-C6 branched or unbranched alkyl”.  Claim 3 depends from claim 1, which already requires the same limitation as listed in claim 4 with respect to R4: “R4 is a bond, optionally substituted C1-C6 branched or unbranched alkyl or -C=O”.  Since claim 3 is construed to incorporate by reference all the limitations of the claim to which it refers it already requires the limitation set forth in dependent claim 4.  For this reason claim 4 does not further limit the subject matter of the claim upon which it depends.

[2] Regarding claim 12, the listed limitation is “The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein when X1 is N, X2 is C, and when X1 is C, X2 is N.”  However, this limitation is already required by the claim 1 phrase: “X1 and X2 are each, independently, C or N provided that both X1 and X2 are not the same”.  This phrase necessarily requires that when X1 is N, X2 is C, and when X1 is C, X2 is N, the Examiner asserts that no other options appear to be possible in claim 1 for X1 and X2 in view of the claim 1 language.  For this reason claim 12 does not further limit the subject matter of the claim upon which it depends.

[1] Regarding claim 40, the claim is a listing of individual species of compounds according to claim 1.  At least several of the listed species fall outside the scope of claim 1 and therefore claim 40 fails to include all the limitations of the claim upon which it depends.  See at least compounds C0421, C0422, C0449, C0456, and C0457.
C0421 and C0422 each lack the R5 cyclic group required by claim 1:

    PNG
    media_image4.png
    307
    691
    media_image4.png
    Greyscale


C0449, C0456, and C0457 do not meet the claim 1 limitation “such that when X1 is C, R2 is H or when X2 is C, R3 is H”.  In each of these compounds X2 is C, and R3 is not H; it is an alkyl group.  

    PNG
    media_image5.png
    152
    673
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    839
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    156
    845
    media_image7.png
    Greyscale

There may be other examples listed in figure 1 falling outside the scope of claim 1, Applicant should carefully check to ensure the species are all consistent with claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakya (Tetrahedron Letters 53 (2012) 723–725).
See the process disclosed at scheme 3 on page 724, where compound “12a” is treated under the conditions of step “a” to give compound “13a”:

    PNG
    media_image8.png
    182
    339
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    88
    811
    media_image9.png
    Greyscale

The product obtained in step a is identical to instant compound 1 according to the first step of scheme 1 at page 53 of the specification:

    PNG
    media_image10.png
    337
    403
    media_image10.png
    Greyscale

This compound is a “compound as described herein” according to claim 44 and the method used to obtain the compound is identical to that set forth in instant scheme 1 such that the compound “is prepared according to one of the schemes described herein”.

Compounds of the Claims
Compounds according to the generic Markush formulae I, Ia, Ia-1 or Ia-2 as set forth in independent claim 1 are novel and non-obvious over the prior art of record.
The closest prior art is represented by the US 20170210725 document which qualifies as 102(a)(2) prior art against the claims since it has an earlier effective filing date and lists inventors other than those of the instant application.  The reference teaches compounds with the same utility as those instantly claimed but which differ most substantially in that they have a 6-membered ring containing molecular framework rather than the 7-membered ring containing molecular framework required by the instant formulae.  The prior art provides no particular teaching, suggestion, motivation or other reasons that would reasonably lead one of ordinary skill in the art to modify the ring size of the reference compounds and to expect similar or better delta opioid modulating functional activity.  
Other prior art references teach related compounds having 7-membered ring containing molecular frameworks but which differ substantially in structure from those claimed and which are taught to have a different utility.  See for example the US 4209514 and US 6465453 documents – the compounds do not possess the instant –R4-Y-R5 moiety and the references do not teach or suggest such a moiety.
The database records PubChem Compound Summary for CID 23146852 and CID 123379529 each disclose compounds closely related to those claimed.  CID 23146852 has a –C(=O)-NH-CH2-Ar moiety in the position equivalent to the instant –R4-Y-R5 moiety but which has an extra methylene group inserted between Y and R5 which is not in scope.  CID 123379529 has –O-(4-NH2-Ph) in the position equivalent to the instant –R4-Y-R5 moiety but which has an amino group attached to the R5 phenyl ring as one of either instant R6 or R7; such a group is not among the listed options for these groups and the compound is therefore not in scope for this reason.  These database records provide no teachings, such as a utility, that would reasonably lead one of ordinary skill in the art to modify the disclosed structures in any particular way, much less the ways that would lead to a compound as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625